UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOCELYN PIERRE,

                          Plaintiff,                               ORDER

            - against -                                   19 Civ. 9177 (PGG) (BCM)

THE BAY SEAFOOD CUISINE EAST 49TH
LLC d/b/a JASMINE RESTAURANT,
CHINA CHALET EAST LLC, and 216 E.
49TH STREET, L.L.C.,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The following schedule will apply to Defendant 216 E. 49th Street L.L.C.’s

motion to dismiss:

              1. Defendant’s motion is due on August 13, 2021;

              2. Plaintiff’s opposition is due on September 12, 2021; and

              3. Defendant’s reply, if any, is due on October 4, 2021.

Dated: New York, New York
       July 14, 2021
